DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 3/10/22, amended claim(s) 20 and 31 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 and 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0221578 to Hopkins in view of U.S. Patent Application Publication No. 2011/0009829 to Kosinski et al. (hereinafter “Kosinski”).
For claim 20, Hopkins discloses a syringe assembly (Abstract) comprising:
a syringe (Examiner’s Note: made up of the elements that it is recited as being) comprising a cylindrical body (312/412) (Figs. 17-31) (para [0093] and [017]) with a luer at a first end (320/420) (Figs. 17-31) (para [0096] and [110]), said luer including an exit opening (unlabeled, but as can be seen in Figs. 19-23 and 26-31);
a plunger unit (Examiner’s Note: defined by the elements it includes) including an adapter portion (generally the adapter structure that encompasses 349, 354, 356, 360, 362 / 449, 454, 456, 460, 462) (Figs. 21-22 and 28-29) (para [0095], [0098], [0103], [0109], [0111], and [0113]) and a receiving cavity (318/418) (Figs. 21-22 and 28-29) (para [0103] and [0112]), a first end of said adapter portion retaining a piston (354/454) (Figs. 21-22 and 28-29) (para [0095] and [0109]), said plunger unit insertable into a second end of said syringe and slidable within said cylindrical body during which said piston creates a seal with an interior surface of said cylindrical body (as can be seen in Figs. 17-31) (also see para [0095], [0098], [0109], and [0113]), said adapter portion including a channel (356/456) (Figs. 21-22 and 28-29) (para [0098] and [0113]) extending along a length thereof to an opening at a bottom of 
a cannula (343/443) secured at one end proximate said exit opening of said luer (as can be seen in Figs. 17-31) and extending into said piston (para [0098] and [0113]) and extendable into said channel as said plunger unit is inserted farther into said syringe (para [0098] and [0113]); and
a locking mechanism (345/347/445/447) (Figs. 17-31) (para [0101]-[0102] and [0116]-[0117]) configured to lock said plunger unit relative to said syringe (para [0101]-[0102] and [0116]-[0117], i.e., via interference fit).
Hopkins does not expressly disclose said locking mechanism comprising at least one raised catch integral with a finger grip of said syringe and at least one flange extending outward from an adapter portion of said plunger unit wherein said raised catch is configured to selectively capture said flange.
However, Kosinski teaches a locking mechanism (Examiner’s Note: made up of the parts it comprises) (another Examiner’s Note: the term “locking mechanism” construed in view of para [0078] of Applicant’s specification as originally filed) comprising at least one raised catch (345) (Figs. 7 and 7A) integral with a finger grip (as can be seen in Figs. 7 and 7A, the finger grip being the portion of the integral unit 112/120 that is capable of being gripped by a finger) of said syringe (Figs. 7 and 7A) and at least one flange (145) (Fig. 1A) extending outward from an adapter portion (136, 137) of said plunger unit (130) (as can be seen in Fig. 1A) wherein said raised catch is configured to (Examiner’s Note: functional language, i.e., capable of) selectively capture said flange (para [0097]).
It would have been obvious to a skilled artisan to modify Hopkins to include said locking mechanism comprising at least one raised catch integral with a finger grip of said syringe and at least one flange extending outward from an adapter portion of said plunger unit wherein said raised catch is configured to selectively capture said flange, in view of the teachings of Kosinski, for the obvious 
For claim 31, Hopkins discloses a syringe assembly (Abstract) comprising:
a syringe (Examiner’s Note: made up of the elements that it is recited as being) comprising a cylindrical body (312/412) (Figs. 17-31) (para [0093] and [017]) with a luer at a first end (320/420) (Figs. 17-31) (para [0096] and [110]), said luer including an exit opening (unlabeled, but as can be seen in Figs. 19-23 and 26-31);
a plunger unit (Examiner’s Note: defined by the elements it includes) including an adapter portion (generally the adapter structure that encompasses 349, 354, 356, 360, 362 / 449, 454, 456, 460, 462) (Figs. 21-22 and 28-29) (para [0095], [0098], [0103], [0109], [0111], and [0113]) and a receiving cavity (318/418) (Figs. 21-22 and 28-29) (para [0103] and [0112]), a first end of said adapter portion retaining a piston (354/454) (Figs. 21-22 and 28-29) (para [0095] and [0109]), said plunger unit insertable into a second end of said syringe and slidable within said cylindrical body during which said piston creates a seal with an interior surface of said cylindrical body (as can be seen in Figs. 17-31) (also see para [0095], [0098], [0109], and [0113]), said adapter portion including a channel (356/456) (Figs. 21-22 and 28-29) (para [0098] and [0113]) extending along a length thereof to an opening at a bottom of said receiving cavity, said opening for insertion of an intermediary connector or valve into said channel (360/460) (Figs. 18 and 25) (para [0098] and [0113]);
a cannula (343/443) secured at one end proximate said exit opening of said luer (as can be seen in Figs. 17-31) and extending into said piston (para [0098] and [0113]) and extendable into said channel as said plunger unit is inserted farther into said syringe (para [0098] and [0113]); and
a locking mechanism (345/347/445/447) (Figs. 17-31) (para [0101]-[0102] and [0116]-[0117]) configured to lock said plunger unit relative to said syringe (para [0101]-[0102] and [0116]-[0117], i.e., via interference fit).

However, Kosinski teaches a locking mechanism (Examiner’s Note: made up of the parts it comprises) (another Examiner’s Note: the term “locking mechanism” construed in view of para [0078] of Applicant’s specification as originally filed) comprising one or more raised catches (345) (Figs. 7 and 7A) on a finger grip (as can be seen in Figs. 7 and 7A, the finger grip being the portion of the integral unit 112/120 that is capable of being gripped by a finger) of said syringe (Figs. 7 and 7A), each said one or more raised catches positioned and configured to (Examiner’s Note: functional language, i.e., capable of) selectively capture at least one of said one or more flanges (145) (Fig. 1A)  extending outward from said adapter portion (136, 137) (as can be seen in Fig. 1A) (para [0097]).
It would have been obvious to a skilled artisan to modify Hopkins to include said locking mechanism including one or more raised catches on a finger grip of said syringe, each said one or more raised catches positioned and configured to selectively capture at least one of said one or more flanges extending outward from said adapter portion, in view of the teachings of Kosinski, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 32, Hopkins and Alexander do not expressly disclose wherein said one or more raised catches on said finger grip of said syringe and said one or more flanges on said adapter portion are positioned and configured to lock, when aligned, upon rotation of said plunger assembly.
However, Kosinski teaches wherein one or more raised catches on a finger grip of said syringe and one or more flanges on an adapter portion are positioned and configured to lock, when aligned, upon rotation of a plunger assembly (see Figs. 9-16, the interaction between 145 and 345 being the 
It would have been obvious to a skilled artisan to modify Hopkins wherein said one or more raised catches on said finger grip of said syringe and said one or more flanges on said adapter portion are positioned and configured to lock, when aligned, upon rotation of said plunger assembly, in view of the teachings of Kosinski, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 33, Hopkins and Alexander do not expressly disclose two raised catches on opposite sides of said finger grip of said syringe and two flanges on opposite sides of said adapter portion.
However, Kosinski teaches two raised catches on opposite sides of said finger grip of said syringe and two flanges on opposite sides of said adapter portion (see Figs. 9-16) (also see para [0071] and/or [0082]).
It would have been obvious to a skilled artisan to modify Hopkins to include two raised catches on opposite sides of said finger grip of said syringe and two flanges on opposite sides of said adapter portion, in view of the teachings of Kosinski, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 34, Hopkins and Alexander do not expressly disclose wherein said wherein said two raised catches on opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are positioned and configured to lock, when aligned, upon rotation of said plunger assembly.

It would have been obvious to a skilled artisan to modify Hopkins wherein said wherein said two raised catches on opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are positioned and configured to lock, when aligned, upon rotation of said plunger assembly, in view of the teachings of Kosinski, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 35, Hopkins and Alexander do not expressly disclose wherein said two raised catches on said opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are each spaced 180°.
However, Kosinski teaches wherein said two raised catches on said opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are each spaced 180° (see Figs. 9-16) (also see para [0071] and/or [0082]).
It would have been obvious to a skilled artisan to modify Hopkins wherein said two raised catches on said opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are each spaced 180°, in view of the teachings of Kosinski, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
Claim(s) 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of U.S. Patent No. 5,964,735 to Alexander.
For claim 20, Hopkins discloses a syringe assembly (Abstract) comprising:

a plunger unit (Examiner’s Note: defined by the elements it includes) including an adapter portion (generally the adapter structure that encompasses 349, 354, 356, 360, 362 / 449, 454, 456, 460, 462) (Figs. 21-22 and 28-29) (para [0095], [0098], [0103], [0109], [0111], and [0113]) and a receiving cavity (318/418) (Figs. 21-22 and 28-29) (para [0103] and [0112]), a first end of said adapter portion retaining a piston (354/454) (Figs. 21-22 and 28-29) (para [0095] and [0109]), said plunger unit insertable into a second end of said syringe and slidable within said cylindrical body during which said piston creates a seal with an interior surface of said cylindrical body (as can be seen in Figs. 17-31) (also see para [0095], [0098], [0109], and [0113]), said adapter portion including a channel (356/456) (Figs. 21-22 and 28-29) (para [0098] and [0113]) (alternatively, the lumen of 343/443) extending along its length to an opening at a bottom of said receiving cavity for insertion of an intermediary connector or valve (360/460) (Figs. 18 and 25) (para [0098] and [0113]);
a cannula (337/437) (Figs. 18 and 25) (para [0095] and [0109]) secured at one end proximate said exit opening of said luer (as can be seen in Figs. 17-31); and
a locking mechanism (345/347/445/447) (Figs. 17-31) (para [0101]-[0102] and [0116]-[0117]) configured to lock said plunger assembly relative to said syringe (para [0101]-[0102] and [0116]-[0117], i.e., via interference fit).
Hopkins does not expressly disclose the cannula extending into said piston and extendable into said channel as said plunger unit is inserted farther into said syringe.

It would have been obvious to a skilled artisan to modify Hopkins to include the cannula extending into said piston and extendable into said channel as said plunger unit is inserted farther into said syringe, in view of the teachings of Alexander, for the obvious advantage of giving the plunger unit more travel between its distal and proximal positions (since 333/433 could be moved).
Hopkins and Alexander do not expressly disclose said locking mechanism comprising at least one raised catch integral with a finger grip of said syringe and at least one flange extending outward from an adapter portion of said plunger unit wherein said raised catch is configured to selectively capture said flange.
However, Kosinski teaches a locking mechanism (Examiner’s Note: made up of the parts it comprises) (another Examiner’s Note: the term “locking mechanism” construed in view of para [0078] of Applicant’s specification as originally filed) comprising at least one raised catch (345) (Figs. 7 and 7A) integral with a finger grip (as can be seen in Figs. 7 and 7A, the finger grip being the portion of the integral unit 112/120 that is capable of being gripped by a finger) of said syringe (Figs. 7 and 7A) and at least one flange (145) (Fig. 1A) extending outward from an adapter portion (136, 137) of said plunger unit (130) (as can be seen in Fig. 1A) wherein said raised catch is configured to (Examiner’s Note: functional language, i.e., capable of) selectively capture said flange (para [0097]).
It would have been obvious to a skilled artisan to modify Hopkins to include said locking mechanism comprising at least one raised catch integral with a finger grip of said syringe and at least one flange extending outward from an adapter portion of said plunger unit wherein said raised catch is configured to selectively capture said flange, in view of the teachings of Kosinski, for the obvious 
For claim 31, Hopkins discloses a syringe assembly (Abstract) comprising:
a syringe (Examiner’s Note: made up of the elements that it is recited as being) having a cylindrical body (312/412) (Figs. 17-31) (para [0093] and [017]) with a luer at a first end (320/420) (Figs. 17-31) (para [0096] and [110]), said luer having an exit opening (unlabeled, but as can be seen in Figs. 19-23 and 26-31);
a plunger unit (Examiner’s Note: defined by the elements it includes) including an adapter portion (generally the adapter structure that encompasses 349, 354, 356, 360, 362 / 449, 454, 456, 460, 462) (Figs. 21-22 and 28-29) (para [0095], [0098], [0103], [0109], [0111], and [0113]) and a receiving cavity (318/418) (Figs. 21-22 and 28-29) (para [0103] and [0112]), a first end of said adapter portion retaining a piston (354/454) (Figs. 21-22 and 28-29) (para [0095] and [0109]), said plunger unit insertable into a second end of said syringe and slidable within said cylindrical body during which said piston creates a seal with an interior surface of said cylindrical body (as can be seen in Figs. 17-31) (also see para [0095], [0098], [0109], and [0113]), said adapter portion including a channel (356/456) (Figs. 21-22 and 28-29) (para [0098] and [0113]) (alternatively, the lumen of 343/443) extending along its length to an opening at a bottom of said receiving cavity for insertion of an intermediary connector or valve (360/460) (Figs. 18 and 25) (para [0098] and [0113]);
a cannula (337/437) (Figs. 18 and 25) (para [0095] and [0109]) secured at one end proximate said exit opening of said luer (as can be seen in Figs. 17-31); and
a locking mechanism (345/347/445/447) (Figs. 17-31) (para [0101]-[0102] and [0116]-[0117]) configured to lock said plunger assembly relative to said syringe (para [0101]-[0102] and [0116]-[0117], i.e., via interference fit), said locking mechanism including one or more raised catches on a finger grip of 
Hopkins does not expressly disclose the cannula extending into said piston and extendable into said channel as said plunger unit is inserted farther into said syringe.
However, Alexander teaches a cannula (7) extending into a piston (16) (as can be seen in Figs. 1-4) and extendable into a channel (11) as a plunger unit (15) is inserted farther into a syringe (1) (as can be seen in Figs. 1-4).
It would have been obvious to a skilled artisan to modify Hopkins to include the cannula extending into said piston and extendable into said channel as said plunger unit is inserted farther into said syringe, in view of the teachings of Alexander, for the obvious advantage of giving the plunger unit more travel between its distal and proximal positions (since 333/433 could be moved).
Hopkins and Alexander do not expressly disclose said locking mechanism including one or more raised catches on a finger grip of said syringe, each said one or more raised catches positioned and configured to selectively capture at least one of said one or more flanges extending outward from said adapter portion.
However, Kosinski teaches a locking mechanism (Examiner’s Note: made up of the parts it comprises) (another Examiner’s Note: the term “locking mechanism” construed in view of para [0078] of Applicant’s specification as originally filed) comprising one or more raised catches (345) (Figs. 7 and 7A) on a finger grip (as can be seen in Figs. 7 and 7A, the finger grip being the portion of the integral unit 112/120 that is capable of being gripped by a finger) of said syringe (Figs. 7 and 7A), each said one or more raised catches positioned and configured to (Examiner’s Note: functional language, i.e., capable of) selectively capture at least one of said one or more flanges (145) (Fig. 1A)  extending outward from said adapter portion (136, 137) (as can be seen in Fig. 1A) (para [0097]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 3/10/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791